Detailed Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-15 are pending.
Claims 1-15 are rejected.
Claims 1 and 14 are amended.
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Step 1:
In the instant case, claims 1-11 are directed toward a system (i.e. machine) and claim 14 is directed toward a method (i.e. process). Claims 12, 13, and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 12, 13, and 15 are directed toward “computer readable medium comprising transitory or non-transitory guideline data”. A computer program not explicitly stored in a non-transitory computer readable storage medium is non-statutory. The Examiner could not immediately find within the specification any recitation that would define said computer readable medium. The computer readable medium could read on both statutory (such as a non-transitory computer readable storage medium) and non-statutory subject matter (such as forms of computer readable transmissions). Without evidence to the contrary and given it’s broadest reasonable 
Step 2A—Prong 1:
	Independent claims 1 and 14 recites steps that, under their broadest reasonable interpretations, cover performance of the limitations of certain methods of a mental process and/or certain method of organizing human activity but for the recitation of generic computer components. That is, other than reciting “guideline data interface”, “patient data interface”, “processor”, and “machine readable” nothing in the claim limitations preclude the steps from practically being performed mentally and/or physically by a human (e.g. physician, patient, nurse, etc.). Specifically, the claims recite “access guideline data”, “access patient data”, “extract the biomedical quantity from the patient data using an ontology”, “generate display data”, and “generate the display data to a present view”. At least one of these steps can reasonably be practically performed by a human may be performed entirely by a human because a human is reasonably capable of physically and/or mentally accessing guideline and patient data, extract a biomedical quantity from a patient, display that information, and display the data in a presentation form when the biomedical quantity cannot be extracted. Thus, the claims recite an abstract idea in the form of a mental process and/or certain method of organizing human activity. Regarding sub grouping for organizing human activity, the claims falls under managing personal behavior or relationships or 
Dependent claims 2-11 recite additional subject matter which further narrows or defines the abstract idea embodied in the claims. Such as claim 2-11, which recite limitations that further limit the above abstract idea and/or the extra solution activity above without further practical application.
Thus these claims recite further limitations that, under broadest reasonable interpretations, cover performance of the limitations of a mental process and/or certain method of organizing human activity but for the recitation of generic computer components.
Thus, dependent claims 2-11 recite an abstract idea. However, recitation of an abstract idea is not the end of the 35 U.S.C. 101 analysis. Each of the claims must be analyzed for additional elements that indicate the abstract idea is integrated into a practical application to determine whether the claim is considered to be
Step 2A—Prong 2:
	The judicial exception in claims 1, 2, 5, 7, 9, 10, and 14 are not integrated into a practical application. In particular, the following claims recite the additional elements: “guideline data interface”, “patient data interface”, “processor”, “workstation or image apparatus”, and “machine readable”. These additional elements are recited at a high level of generality (see Applicant's specification FIG. 1 and pages 11-12 (i.e. generic computer components), all of the descriptions in Applicant’s specification do not describe specific components required for the system beyond what one of ordinary skill in the art would understand as generic computer components, and accordingly the “guideline data interface”, “patient data interface”, “processor”, “workstation or image apparatus”, and “machine readable” are each interpreted as being recited at a high level of generality) such that they amount to mere instructions to apply the exception using generic computer components. (See MPEP 2106.05(f)).
Further, claims 1 and 13 recite “accessing guideline data” and “access patient data”. These additional element are merely used to acquire information for further analysis by the system and the particular manner of acquisition is not described or shown to be important, and thus this limitation 
The judicial exception in depending claims 2-11 are not integrated into a practical application under the same analysis as above because each claimed function is performed with the same additional elements identified in claims 1 and 14. Accordingly, the additional elements of claims 1-11 and 14 do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claims 1-11 and 14 are therefore directed to an abstract idea.
Step 2B:
	The claims do not include additional elements that are sufficient to amount to significantly more that the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “guideline data interface”, “patient data interface”, “processor”, and “machine readable” amount to no more than mere instructions to apply the exception using generic computer components. Therefore, claims 1-15 are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Barnes et al. (US 20170076046 Al), hereinafter Barnes, in view of Karpf (US 6334192 B1).
Regarding claim 1, Barnes teaches a system for use in evaluating a clinical guideline (Abstract, [0101], [0117], [0138], [0172], [0176], and [0210]), comprising: providing a standardized patient ([0095] and [0101]); a patient data interface configured to access patient data (FIG. 4, [0012], [0076], [0077], [0084], [0104], [0110], [0111 ], [0113], [0117], [0121], [0127], and [0131])-, a processor ([0110], [0257], [0258], [0275], [0276], [0279], [0303], and [0304]) configured to: extract the biomedical quantity from the patient data using an ontology which defines concepts and their relationships in a medical domain of the clinical guideline and which thereby relates the variable of the decision rule to the patient data ([0088], [0181], [0183], [0121], [0209], [0234], [0249], [0250], [0258], [0259], and [0270]); generate display data for display to the user, wherein the display data is indicative of the biomedical quantity and/or an outcome of an evaluation of the decision rule on the basis of the biomedical quantity (Abstract, [0012], [0095], [0101], [0105], [0110], [0118], [0120], [0121], [0123], [0126]-[0130], and [01381); if the biomedical quantity cannot be extracted from the patient data using the ontology, automatically generate the display data to present a view of the patient data to the user to enable the user to determine the biomedical quantity from the view ([0096], [0097], [0101], [0102], [0127], [0129], [0132], [0140], [0167], [0210]-[0212], [0249], [0250], [0258], [0259], [0268], [0272], and Claim 39); clinical guideline ([0101]); and wherein the view refers to specific representation of the patient data ([0302]). However, Barnes does not teach a guideline data interface configured to access guideline data defining a machine readable version of the clinical guideline in the form of a decision tree comprising at least one node and a decision rule associated with the node, wherein the decision rule comprises at least one variable representing a biomedical quantity. Karpf teaches a guideline data interface configured to access guideline data defining a machine readable version of the guideline in the form of a decision tree comprising at least one node and a decision rule associated with the node, wherein the decision rule comprises at least one variable representing a biomedical quantity (Karpf Abstract, Column 2, lines 16-43 and Column 7, line 44-Column 8, line 16). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Barnes to incorporate the teachings of Karpf and account for a system for use in evaluating a clinical guideline, comprising: a guideline data interface configured to access (Karpf, Column 1, lines 12-62).
Regarding claim 2, Barnes further teaches the processor is configured to determine the view of the patient data on the basis of the ontology being indicative of a relationship between the variable and the view of the patient data (FIG. 35-39, [0044]-[0048], [0258], [0259], and [0269[-[0270]).
Regarding claim 4, Barnes further teaches the view is of a medical image or geometric model comprised in the patient data ([0127]).
Regarding claim 5, Barnes further teaches the ontology comprises one or more view parameters which define the view, and wherein the processor is configured to generate the view based on the one or more view parameters ([0070-[0072], [0134], [0154]. [0249], [0250], [0258], [0259], [0268], and [0300]).
Regarding claim 8, Barnes further teaches the system further comprises a user interface subsystem configured to enable the user to perform a measurement with respect to the view to determine the biomedical quantity ([0204], [0082], [0121], [0183], [0191], and [0214]).
Regarding claim 9, Barnes further teaches the processor is configured to extract the biomedical quantity from the patient data using a reasoning engine ([0109]).
Regarding claim 10, Barnes further teaches the processor is configured to, when the reasoning engine identifies a set of biomedical quantities which each possibly represent the biomedical quantity to be extracted, automatically generate the display data to be indicative of the set of biomedical quantities sorted by their confidence ([0012], [0094]-[0096], [0109], [0117], [0118], [0120], [0155]-[0161 ], [0170], [0193]-[0197], [0284], and[0290[).
Regarding claim 11, Barnes further teaches a workstation or imaging apparatus comprising the system according to claims 1 (Abstract, [0012], [0076], [0105], [0109], and [0302]).
Regarding claim 12, Barnes further teaches a computer readable medium comprising transitory or non-transitory ontology data defining a machine readable version of an ontology which defines concepts and their relationships in a medical domain of a clinical guideline, wherein the ontology comprises one or more view parameters which define a view of a medical image or geometric model ([0109], [0127], [0214], [0216], [0218]-[0220], [0231], [0232], [0258], [0259], and [0279]).
Regarding claim 13, Barnes does not teach a computer readable medium comprising transitory or non-transitory guideline data defining a machine readable version of a clinical guideline in the form of a decision tree comprising at least one node and a decision rule associated with the node, wherein the decision rule comprises at least one variable representing a biomedical quantity, and wherein the variable is identified in the guideline data in accordance with an ontology which defines concepts and their relationships in a medical domain of the clinical guideline. However, Karpf teaches a computer readable medium comprising transitory or non-transitory guideline data defining a machine readable version of a clinical guideline in the form of a decision tree comprising at least one node and a (Karpf, Abstract, Column 2, lines 16-43). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Barnes to incorporate the teachings of Karpf and account for a computer readable medium comprising transitory or non-transitory guideline data defining a machine readable version of a clinical guideline in the form of a decision tree comprising at least one node and a decision rule associated with the node, wherein the decision rule comprises at least one variable representing a biomedical quantity, and wherein the variable is identified in the guideline data in accordance with an ontology which defines concepts and their relationships in a medical domain of the clinical guideline. Doing so would provide an important element in standard operation procedure by which this rule is applied in the emergency room (Karpf, Column 1, lines 12-62).
Regarding claim 14, Barnes teaches a method for use in evaluating a clinical guideline ([0101 ], [0117], [0138], [0172], [0176], and [0210]), the method comprising: the method further comprising, providing a standardized patient diagnosis ([0095] and [0101]); using a processor ([0110], [0257], [0258], [0275], [0276], [0279], [0303], and [0304]): extracting the biomedical quantity from the patient data using an ontology which defines concepts and their relationships in a medical domain of the clinical guideline and which thereby relates the variable of the decision rule to the patient data ([0088], [0181 ], [0183], [0121 ], [0209], [0234], [0249], [0250], [0258], [0259], and [0270]); generating display data for display to the user, wherein the display data is indicative of the biomedical quantity and/or an outcome of an evaluation of the decision rule on the basis of the biomedical quantity (Abstract, [0012], [0095], [0101], [0105], [0110], [0118], [0120], [0121], [0123], [0126[-[0130[, and [0138]); and if the biomedical quantity cannot be extracted from the patient data using the ontology, generating the display data to present a view of the patient data to the user to enable the user to determine the biomedical quantity from the view ([0096], [0097], [0101 ], [0102], [0127], [0129], [0132], [0140], [0167], [0210]-[0212], [0249], [0250], [0258], [0259], [0268], [0272], and Claim 39) wherein the view refers to specific representation of the patient data ([0302]). Barnes does not teach accessing guideline data defining a machine readable version of the clinical guideline in the form of a decision tree comprising at least one node and a decision rule associated with the node, wherein the decision rule comprises at least one variable representing a biomedical quantity. However Karpf teaches accessing guideline data defining a machine readable version of the clinical guideline in the form of a decision tree comprising at least one node and a decision rule associated with the node, wherein the decision rule comprises at least one variable representing a biomedical quantity (Karpf, Abstract, Column 2, lines 16-43). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Barnes to incorporate the teachings of Karpf and account for a method for use in evaluating a clinical guideline, the method comprising: accessing guideline data defining a machine readable version of the clinical guideline in the form of a decision tree providing a standardized patient diagnosis comprising at least one node and a decision rule associated with the node, wherein the decision rule comprises at least one variable representing a biomedical quantity; accessing patient data; the method further comprising, using a processor: extracting the biomedical quantity from the patient data using an ontology which defines concepts and their relationships in a medical domain of the clinical guideline and which thereby relates the variable of the decision rule to the patient data; generating display data for display to the user, wherein the display data is indicative of the biomedical quantity and/or an outcome of an evaluation of the decision rule on the basis of the biomedical quantity; and if the biomedical quantity cannot be extracted from the patient data using the ontology, automatically generating the display data to present a view of the patient data to the user to enable the user to determine the biomedical quantity from the view wherein the view refers to specific representation of the patient data. Doing so would provide an important element in standard operation procedure by which this rule is applied in the emergency room (Karpf Column 1, lines 12-62).
Regarding claim 15, Barnes teaches a computer readable medium comprising transitory or non-transitory data representing instructions arranged to cause a processor system to perform the method according to claim 14 ([0087], [0088], [0101 ], [0109], [0127], [0178]-[0183], [0214], [0216], [0218]-[0220], [0231], [0232], [0258], and [0279]).

Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Barnes and Karpf, in view of Jarell et al. (US 20080015418 Al), hereinafter Jarell.
Regarding claim 3 Barnes and Karpf teaches the system according to claim 2. Barnes does not teach the ontology comprises the relationship between the variable and the view in the form of an 'is- visible-in' object representing a link between concepts in the ontology. However Jarell teaches the ontology comprises the relationship between the variable and the view in the form of an 'is-visible-in' object representing a link between concepts in the ontology ([0074], [0079], [0082], [0086], [0089], [0096], [0097], [0110], [0182], [0184], [0186], [0191], [0193], [0199]-[0204], and [0219]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Barnes to incorporate the teachings of Jarell and account for the system according to claim 2, wherein the ontology comprises the relationship between the variable and the view in the form of an 'is- visible-in' object representing a link between concepts in the ontology. Doing so would provide an automated systems that take on some or most of the burden of conveying cognitive skills to medical trainees (Jarell, [0013]).
Regarding claim 7, Barnes and Karpf teaches the system according to claim 4. Barnes further teaches the patient data comprises the medical image and the geometric model/ [0127], [0218], [0220], [0224], [0226], [0231], and [0232]). However Barnes does not teach the processor is configured to select between presenting the view on the basis of a visibility criterion which is indicative of how well each view is suitable for enabling the user to determine the biomedical quantity. However, Jarell teaches the processor is configured to select between presenting the view on the basis of a visibility criterion which is indicative of how well each view is suitable for enabling the user to determine the ([0045], [0047], [0071], and [0081]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Barnes to incorporate the teachings of Jarell and account for the system according to claims 4, wherein the patient data comprises the medical image and the geometric model, and wherein the processor is configured to select between presenting the view of the medical image and presenting the view of the geometric model on the basis of a visibility criterion which is indicative of how well each view is suitable for enabling the user to determine the biomedical quantity. Doing so would provide an automated systems that take on some or most of the burden of conveying cognitive skills to medical trainees (Jarell, [0013]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Barnes and Karpf, in view of Black et al. (US 20100111370 Al), hereinafter Black.
Regarding claim 6 Barnes and Karpf teaches the system according to claim 5. Barnes does not teach the one or more view parameters comprise at least one of: a field of view parameter, and a camera pose parameter. However, Black teaches the one or more view parameters comprise at least one of: a field of view parameter, and a camera pose parameter ([0025], [0060], [0074], [0081], [0136], [0147], [0148], [0192], [0248], [0258], [0348], and [0350]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Barnes to incorporate the teachings of Black and account for the system according claim 5, wherein the one or more view parameters comprise at least one of: a field of view parameter, and a camera pose parameter. Doing so would provide better leverage data across information systems, and provide intelligent aggregation and display of the information (Barnes, [0003]). 

Response to Arguments
Applicant's arguments filed 04/23/2021 have been fully considered but they are not persuasive. Regarding the 35 U.S.C. 101 Rejection, Applicant argues the claim invention is directed to significantly more and therefore is not directed to an abstract idea but an improvement to clinical guideline evaluation instructions to apply the exception using generic computer components and mere data gathering, therefore the judicial exception is not integrated in to a practical application or shown to be an improvement to clinical guideline evaluation systems.  
Regarding the 35 U.S.C. 103 Rejection, Applicant argues the prior art does not teach the amendments to the claims. Examiner respectfully disagrees. Barnes teaches at [0095]: “the automated similar patient search is based on search query patterns of medical personnel for a specific diagnosis, e.g., cancer type. The search engine is able to automate a search query for patients with that specific diagnosis (cancer type) based on specific, but editable, clinical characteristics that may include, but are not limited to, age, gender, biomarkers, BIRADS (breast imaging reporting and data system) classification, staging information, previous treatments, outcomes, and family history” (e.g. providing a standardized patient diagnosis) and furthermore,  Jarell teaches at [0037]: “a virtual patient or virtual tutor is authored based on an actual patient and used by one or more physicians to accumulate data about the actual patient, exchange data about the actual patient, develop a complex diagnosis protocol for the actual patient or similar patients, and experiment with a treatment procedure for the actual patient or similar patients, or to perform some combination of activities to support the delivery of medical care to the actual patient or similar patients” and [0247]: “In step 1030, relevant standard practices are retrieved from the VP knowledge base standard practices data structures 558. In step 1032 relevant event scripts and past dialog between the tutor and virtual patient are retrieved from the VP knowledge base” (e.g. providing a standardized patient diagnosis).
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure PTO-892.
	All claims are drawn to the same invention claimed in the application prior to the entry of the submission under 37 CFR 1.114 and could have been finally rejected on the grounds and art of record in the next Office Action if they had been entered in the application prior to entry under 37 CFR 1.114. THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114. (See MPEP 706.07(b)).
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHAEL SOJIN STONE whose telephone number is (571)272-8798 and email rachael.stone@USPTO.gov (email preferred).  The examiner can normally be reached on Monday-Friday 8 AM - 4 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/R.S.S./Examiner, Art Unit 3686          

/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686